DETAILED ACTION
AFCP 2.0 request was filed on 03/01/2022
Claims 1, 3-6, 8-11, 13-16, 18-20 are pending.
Claims 2, 7, 12 and 17 are canceled. 
Claims 1, 3-6, 8-11, 13-16, 18-20 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by John Cao (Reg. No. L1167) on 03/10/2022.
The application has been amended as follows: 
Please see attached pdf document labeled as: Examiner’s Amendment.

REASONS FOR ALLOWANCE
The present invention is directed to communication method and apparatus.  Each independent claim identifies the uniquely distinct features: regarding claim 1, receiving, by the terminal device on a first frequency band, a first data packet carrying a first transport block, and receiving, on the second frequency band, a second data packet carrying a second transport block, wherein the first HARQ process number corresponds to the first transport block on the first frequency band and the second transport block on the second frequency band, and the first transport block is the same as the second 
The closest prior art, Freda et al., (US 2013/0163543 A1) disclose conventional, aggregating component carriers in the licensed spectrum with at least one component carriers in the licensed exempt spectrum. Control information may be processed in a wireless transmit/receive unit (WTRU) while receiving and sending information on a primary component carrier (PCC) and a supplementary component carrier (SuppCC). A PCC subframe with a control portion and a data portion may be received. Resource assignment information associated with a downlink shared channel on the PCC may be embedded in the control portion of the subframe. Based on the resource assignment information on the PCC, resource assignment information associated with a downlink shared channel on the SuppCC may be identified in the data portion of the PCC subframe, either singularly or in combination, fail to anticipate or render the above features obvious.
The closest prior art, Loehr et al., (US 10,187,832 B2) disclose conventional way the UE is connected simultaneously to two base stations via a respective communication link. An uplink transmission pattern is determined, defining whether subframes are usable for uplink communication to the first or second base station or for switching the uplink communication between the two communication links. Based on the determined uplink transmission pattern, and further based on configuration of the mobile station for 
Claims 6, 11 and 16 encompasses limitations that are similar to claim 1. Thus, claims 6, 11 and 16 are allowed based on the same reasoning as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/HARDIKKUMAR D PATEL/Examiner, Art Unit 2473